DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 13-20 are pending. 
Claim Objections
Claims 13, 18 and 20 are objected to because of the following informalities: 
Claim 13 discloses “suspension culture method” in line 3. It would be more appropriate as “a suspension culture method” instead.
Claims 18 and 20 have space between terms in the claims. It is advised to remove the unnecessary space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is dependent on claim 1 which was cancelled. It is not clear if claim 19 is dependent on claim 13 or any other claim. Clarification is required. For search purpose, claim 19 is interpreted to be dependent on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (2004, Biotech. Bioeng.; IDS ref. #CA) as evidenced by Technical Bulletin (2006, SAFC).
Huang et al. teach a method of culturing CHO cells under a suspension culture condition for producing human growth hormone (hGH) (see entire document). Huang et al. teach the culture method utilize a serum-free EX-CELL302 medium supplemented with glutamine, NaHCO3 and 180 M ZnSO4 (p.438, Culture Conditions).
The serum-free EX-CELL302 medium of Huang et al. is considered as protein-free medium according to Technical Bulletin. The serum-free EX-CELL 302 medium contains less than 1 mg/L (see the Table in p.2), The term “protein-free medium” is defined in the instant specification as a medium that does not substantially include polypeptides but includes some unidentified oligopeptides derived from animal or vegetable sources (para. [00031]). 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (supra) in view of Technical Bulletin (2006, SAFC) and Technical Bulletin (2013, SAFC, Sigma-Aldrich; IDS ref. #CC).
Huang et al. teach a method of culturing CHO cells under a suspension culture condition for producing human growth hormone (hGH) (see entire document). Huang et al. teach the culture method utilize a serum-free EX-CELL302 medium supplemented with glutamine, NaHCO3 and 180 M ZnSO4 (p.438, Culture Conditions).
The serum-free EX-CELL302 medium of Huang et al. is considered as protein-free medium according to Technical Bulletin. The serum-free EX-CELL 302 medium contains less than 1 mg/L (see the Table in p.2), The term “protein-free medium” is defined in the instant specification as a medium that does not substantially include polypeptides but includes some unidentified oligopeptides derived from animal or vegetable sources (para. [00031]).
Regarding chemically-defined medium disclosed in claim 13, Huang et al. do not particularly teach the limitation.
According to Technical Bulletin 2006, EX-CELL302 is commercially available serum-free medium along with EX-CELL CD (chemically defined) for CHO cells expressing antibodies or protein products in suspension culture (see p.2). One skilled in the art would recognize that EX-CELL CD medium disclosed in the Technical Bulletin 2006 is an art-recognized equivalent suitable for culturing CHO cells expressing recombinant proteins in suspension culture, and thus, it would have been obvious to a person skilled in the art to use EX-CELL CD medium in place for EX-CELL 302 medium of Huang et al. with a reasonable expectation of success. Furthermore, Technical Bulletin 2013 teach that CHO cells readily adapt to EX-CELL CD CHO from both EX-CELL 302 and EX-CELL325 using a direct adaptation method (p. 1, 2nd col., 2nd para. from the last).
Regarding claims 15-17 directed to the Zn ion being added at a concentration of 30 mM or more to the culture medium during cell culture, adding intermittently or adding continuously during the cell culture, Huang et al. do not particularly teach the limitation.
However, it would have been obvious to a person skilled in the art to modify the concentration of Zn ion by adding Zn ion (i.e. ZnSO4) intermittently or continuously to the culture medium with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to modify the concentration of Zn ion in the culture medium of Huang et al. because Huang et al. analyzed different concentrations of Zn ion in CHO cells producing hGH, and calculated the yield of hGH in different Zn ion concentration in the culture. Based on the teaching, one skilled in the art would recognize that the study for the effect of Zn ion varying during the culture of CHO cells in producing hGH is beneficial to understand and optimize the increased concentration of Zn ion for the higher production of hGH. Thus, one skilled in the art would try the CHO cells expressing hGH with gradually increased concentration of Zn ion during the cell culture up to 180 mM by either adding intermittently or continuously to the cell culture medium. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (supra) as applied to claims 13-19 above, and further in view of Rennie et al. (US 2004/0033260; IDS ref. #AB)
Regarding claim 20 directed to the Zn chelate compound being Zn and EDTA, Huang et al. do not particularly teach the limitation.
Rennie et al. teach that ionic zinc compounds include those bound or partially bound with a ligand such as zinc citrate, zinc ethylenediaminetetraacetic acid disodium salt (zinc-EDTA), zinc succinate, zinc tartrate, zinc malate, and those unchelated zinc ions such as zinc acetate, zinc sulphate, zinc chloride, zinc gluconate, zinc lactate, zinc ascorbate (para. 28-29).
It would have been obvious to a person skilled in the art to use any ionic zinc compound such as Zn-EDTA in place of ZnSO4 in the method of Huang et al. since Zn-EDTA is an art-recognize equivalent to ZnSO4 as an ionic zinc compound, and one skilled in the art would recognize that Zn-EDTA would be suitable for the method of Huang et al. with a reasonable expectation of success. See MPEP§2144.06(II).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632